DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
1-On pages 1 and 2 of the PTO-1449 document dated 08/25/2021 (9 page), the U.S. Patent Numbers at Cites 1 through 11 appear to show numbers that are incomplete. Based on the dates and Applicant names shown these appear to be Design Numbers but the "D”™ prefix is missing. 
2 - Also at some of these Cite numbers, the Applicant names are shown but the Patentee names are required for printing purposes. 

Allowable Subject Matter
Claims 1, 5-14, 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a magnetic charger for a headphone with same and opposite polarity magnets included in the charger. Although not specifically disclose in the claim the improvement in alignment that this process can provide is novel. Moreover, First the hinge assembly of the prior art does not allow for motion in two axis.
Also, the hinge assembly of the prior art is not configured to return the cups to a rest position after an initial displacement.
Moreover, the prior art of record does not disclose a charger assembly with magnets for the earphone structure with the hinge.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652